DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 recites “lid base pocked.” It is believed the lid base pocket of Claim 2 is intended to be recited. Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  Claim 19 recites ...in the lid bases”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 19 recites “the lid base comprises a push button that, when depressed … causes a connection between the closure flap and the opening in the lid base to be loosened.” This is not enabled. 
The Specification makes clear that when the push button (1103) is depressed, this ALLOWS (and does not CAUSE) the closure flap (108) to be rotated out and away from the opening to re-open the can (Published application US 2020/0407109 Paragraph 0077). There is no support or enablement for the push button to CAUSE a loosening of the closure flap and the opening. The push button 1103 appears to be apart from the rivet hole connection and to the side of opening 104. Therefore this claim is not enabled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “an arched shape that lays flat along the lid base.” This is indefinite. By definition, an arched shape CANNOT lay flat along a surface. An arched shape must be curved and has no flat surface. 
For the purposes of examination, it will be assumed that Claim 14 refers to an arched shape positioned on the lid base. 
Claim 19 recites “the lid base comprises a push button that, when depressed… causes a connection between the closure flap and the opening in the lid base to be loosened.” This is indefinite as the feature is not enabled.
For the purposes of examination, it will be assumed that the push button can be depressed to aid in the rotation of the closure flap out and away from the lid base opening to re-open the can end and does not cause the loosening of a connection between the closure flap and the lid base opening as discussed in the Specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 10, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Westwood (US 6059137) in view of Seo (US 2012/0285962) and Wells (US 4877129).
Regarding Claim 1, Westwood discloses a reclosable can end, comprising a lid base (32) positioned at a top portion of the reclosable can end, wherein the lid base comprises a scored area (36). Westwood also discloses a tab (28) wherein a first end (54) of the tab is configured to apply pressure to the scored area of the lid base when a second end of the tab, opposite the first end of the tab, is lifted and causes the scored area to at least partially separate from the lid base to expose an opening (40) in the lid base. 
Westwood also discloses a closure flap (32) wherein the closure flap comprises a first portion (37) that has dimensions corresponding to dimensions of the opening in the lid base opening and a second portion (34) that comprises an outer edge that extends beyond the first portion of the closure flap. Westwood also discloses an opening (62) in the closure flap (32) and a rivet (44) that connects the tab (28) and the closure flap (32) to the lid base such that the tab and the closure flap are configured to rotate around the rivet, wherein the rivet connects the tab and the closure flap to the lid base via the opening in the closure flap (Col. 5 Lines 56-60, Col. 7 Lines 48-58). 
Westwood further discloses the first portion (37) of the closure flap is configured to be inserted into the opening (40) in the lid base end when the tab and the closure flap are rotated to a position corresponding to a position of the opening in the lid base, wherein the outer edge of the second portion (34) of the closure flap is positioned on the top portion of the lid base when the first portion of the closure flap is inserted into the opening in the lid base as shown in Figures 9A-9C. 
Westwood does not disclose the closure flap includes a raised bump that connects with a portion of the tab. Seo discloses a similar resealable tab closure comprising a tab (40) and a closure flap (50) wherein the closure flap (50) includes a raised bump (52) that connects with a portion of the tab (47) (Paragraphs 0052-0053). Westwood and Seo are analogous inventions in the art of rotatable riveted tab opening closures with resealing means. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the closure flap of Westwood with the raised bump of Seo in order to connect the tab and the closure flap and utilize the tab as a rotary handle (Paragraph 0055).
Westwood also discloses the use of outwardly extending nibs (66) which underlie the perimeter of the opening (40) to resist the removal of the closure portion by frictional contact with the perimeter edge (68 – Col. 8 Lines 32-41). Westwood does not disclose an edge that connects the first portion of the closure flap to the outer edge of the second portion of the closure flap includes an angled portion that connects to an indented portion such that the indented portion is positioned on a bottom portion of the lid base opening edge when the first portion of the closure flap is inserted into the opening of the lid base. 
Wells discloses a similar tab opening mechanism with a reclosable cover (39) including an angled portion (50) that connects to an indented portion such that the indented portion is positioned on a bottom portion of the lid base opening edge when the first portion of the closure flap is inserted into the opening of the lid base as shown in Figures 7 and 8. Westwood and Wells are analogous inventions in the art of resealable tab opened closures. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the nib retaining mechanism of Westwood with the angled closure depending skirt of Wells in order to provide a snap-fit engagement of the closure to prevent accidental or unwanted disengagement from the opening while permitting deliberate disengagement in response to manual force applied to the tab (Col. 5 Lines 30-44). 
Regarding Claim 2, Westwood discloses the lid base comprises a lid base pocket (72) that has dimensions that correspond to the dimensions of the first portion of the closure flap (Col 9 Lines 19-31).
Regarding Claim 4, Westwood discloses a bottom portion of the first portion (37) of the closure flap includes a coating of sealant (74) - Col. 9 lines 12-18. 
Regarding Claim 5, while Westwood does not disclose the coating of sealant comprises a plurality of layers of sealant, the use of multiple layers of sealant material is an obvious variation in the duplication of parts (MPEP 2144.04 VI Section B). A person having ordinary skill in the art would recognize and find obvious the use of multiple layers of sealant to provide a sufficient thickness required to obtain a seal between the two components as is commonly practiced in the art of gasket forming.
Regarding Claim 6,  while Westwood does not disclose the coating of sealant comprises a material that is harmless to consumers, one of ordinary skill in the art would recognize and find obvious the use of safe sealant material in consumer products such as the beverage container of Westwood. 
Regarding Claim 7, while Westwood does not disclose the second end of the tab is concave such that the second end curves towards the first end, this tab configuration is well known in the art and would provide no unexpected benefits to the functioning of the device. Please see Langseder (US 4211335) Figure 1 Element 44. 
Regarding Claim 8, Seo discloses the raised bump (52) of the closure flap (50) is inserted through a hole (47) in the tab.
Regarding Claim 10, Westwood discloses the outer edge of the second portion of the closure flap is flat at 34.
Regarding Claim 11, Westwood discloses the outer edge of the second portion of the closure flap is angled upward away from the first portion of the closure flap at 70. However, please also see the configurations of Brandtner (US 8651318) Figures 27, 34-57). 
Regarding Claim 12, Westwood discloses the outer edge of the second portion of the closure flap has an arched shape that bends away from the first portion of the closure flap.
Regarding Claim 13, Westwood discloses the outer edge of the second portion of the closure flap has an arched shape that bends towards the first portion of the closure flap at the curled end.
Regarding Claim 14 Westwood discloses the outer edge of the second portion of the closure flap has an arched shape that is positioned on the lid base.
Regarding Claims 15-17, Westwood discloses the rivet (44) is formed as part of the top portion of the lid base, as part of the tab when deformed, or may be a separate member not formed from any of the lid base, tab, and closure flap (Col. 5 Lines 60-67).
Regarding Claim 18, Westwood discloses the lid base comprises a drip catch along the outer periphery when seen in cross section in Figure 2. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Westwood as applied to claim 2 above, and further in view of Schuver (US 2019/0283930).
Regarding Claim 3, Modified Westwood discloses the limitations of Claim 2 as discussed above. Modified Westwood does not disclose a depressed slide area formed from the lid base pocked to the opening in the lid base. 
Schuver discloses a similar tab opening mechanism with a resealing flap comprising a depressed slide area (216) formed from the lid base pocket to the opening in the lid base. Modified Westwood and Schuver are analogous inventions in the art of containers with pull tabs and reclosable rotating mechanism. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the lid base of Modified Westwood with the depressed slide area of Schuver in order to guide the movement of the rotating closure element (Paragraph 0044).
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following claim 19 drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
19. (Examiner’s Proposed Amendment) The reclosable can end of claim 1, wherein the lid base comprises a push button that is positioned to serve as a stop against movement of closure flap and tab, but may be selectively depressed to permit movement of the closure flap and tab  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736